Citation Nr: 1702771	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included a claim for service connection for Meniere's disease.  In a January 2016 rating decision, the RO granted service connection for Meniere's disease effective the date the Veteran's claim was received and awarded a 30 percent rating.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for Meniere's disease.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and Service Department records do not show exposure to herbicides.

2.  An ischemic heart disease, to include coronary artery disease, was not present in service, was first diagnosed after service, and is unrelated to an injury, disease, or event in service including herbicide exposure.

3.  Parkinson's disease was not present in service, was first diagnosed after service, and is unrelated to an injury, disease, or event in service including herbicide exposure.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The requirements to establish entitlement to service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

The record indicates the Veteran received Social Security Administration disability benefits starting in 2009.  The evidence also reveals that he was awarded benefits because of his service connected Meniere's disease.  Accordingly, the Board finds the duty to assist does not require obtaining these records as there is no reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).


The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

As noted above, the Board remanded the Veteran's claims for further development in May 2015.  The AOJ obtain the Veteran's service personnel file and contacted the United States Air Force for information regarding the likelihood of the Veteran's exposure to herbicides in service.  The AOJ also sent a July 2015 letter requesting the Veteran and his representative provide additional, more specific information regarding the dates and location of his alleged exposure to herbicides in service, which the Veteran responded by providing a statement from his wife in August 2015 and his own statement in February 2016.  Finally, the RO obtained the Veteran's latest VA treatment records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, AL amyloidosis, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, Parkinson's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

i. Factual Background

The Veteran asserts that he has Parkinson's disease and ischemic heart disease which were both caused by exposure to herbicides, including Agent Orange, during his active duty service.  The Veteran testified in January 2015 that in 1968 he was stationed at Ramey Air Force Base in Puerto Rico, where he saw spraying of potent herbicides to decrease the vegetation around the base.  The Veteran and his spouse have also submitted written statements indicating that his duties in Puerto Rico included unloading barrels of chemicals off of airplanes arriving at Ramey Air Force Base.  The Veteran believes these chemicals may have been herbicides.  Another duty involved transporting VIPs to and from the civilian airport at Mayaguez, Puerto Rico.  He has also submitted articles from the VA website indicating that herbicides, including Agent Orange, were used in Puerto Rico in 1966, 1967, and 1968.

The Veteran's wife also recalls that a VA doctor, Dr. T. S., told her and the Veteran his disabilities must have been due to exposure to Agent Orange.  The Veteran also argues that he has been diagnosed with three conditions which are recognized as related to herbicide exposure (ischemic heart disease, Parkinson's disease, and a prostate disability) and therefore it is his belief that he was in fact exposed to herbicides.  

In July 2011, the Joint Services Records Research Center (JSRRC) reported there was no evidence the Veteran served in Vietnam or any records indicating exposure to tactical herbicides such as Agent Orange.

That same month, Dr. T.S. conducted a VA Agent Orange examination, noting the Veteran's belief he has Parkinson's disease and heart disease due to Agent Orange exposure.  Dr. T. S., however, did not offer an opinion in his report as to the cause of either disease.  He only stated the Veteran had not served in either Vietnam or Korea.  

VA has received the Veteran's medical records from the private medical providers who have diagnosed and treated the Veteran for Parkinson's disease and coronary artery disease.  In December 2012, the Veteran was noted to have idiopathic Parkinson's disease.  As to the coronary artery disease, the physicians have noted the Veteran has had various risk factors for its development such as a family history and he is an ex-smoker.  Although some records have noted the Veteran's report that he was exposed to Agent Orange in service, none of the records included herbicide exposure as a contributing or risk factor for the Veteran's Parkinson's disease or coronary artery disease.

In February 2012, the RO submitted an e-mail request to the VA Compensation Service for information regarding the Veteran's exposure to Agent Orange in service, and a March 2012 e-mail response indicated that there were multiple herbicide tests in Puerto Rico from June 1963 to October 1967, but that this was prior to the Veteran's service in Puerto Rico and did not occur near Ramey Air Force Base.  There was no evidence of herbicide storage or other use of tactical herbicides at Ramey AFB.  

VA website submissions from the Veteran show that in May 1968, herbicide preparation and testing was performed at Las Mesas Cerros, Mayaguez, Puerto Rico.  

In August 2015, VA received an e-mail from a United States Air Force archivist.  Ramey Air Force Base is not listed in the Department of Defense list of herbicide testing and storage outside of Vietnam.  Moreover, all testing sites in Puerto Rico are located on the Northeast side of Puerto Rico and Ramey is located on the Northwest side of the island.  Furthermore, there is no documentation that tactical herbicides (such as Agent Orange) were used as a common vegetation control vehicle.  For common vegetation control, common commercial grade herbicides were used at that time just as they are used today.  

ii. Analysis 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with Parkinson's disease in November 2008.  In April 2011, he was diagnosed with coronary artery disease resulting in cardiac surgery.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

While the Veteran believes that his current Parkinson's disease or coronary artery disease are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of Parkinson's disease or coronary artery disease are matters not capable of lay observation, and require medical expertise to determine.  As demonstrated by this case, a diagnosis for either condition depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, diagnostic testing, and laboratory tests, which requires medical knowledge.  Accordingly, his opinion as to the diagnosis or etiology of his Parkinson's disease or coronary artery disease is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current Parkinson's disease or coronary artery disease is not competent medical evidence.  The Board finds the medical evidence and documentation on herbicide use outside Vietnam to be significantly more probative than the Veteran's lay assertions.

In this regard, the Board notes the Veteran's argument that he must have been exposed to Agent Orange because he has developed three disabilities VA presumes to have been caused by Agent Orange.  See 38 C.F.R. § 3.309(e).  As noted, however, there is no documentation establishing the Veteran's exposure to herbicides and there is no medical opinion that the Veteran's current Parkinson's disease or heart disease is caused by or related to herbicide exposure.  Furthermore, while the medical records demonstrate the Veteran has a prostate disability, none of the records establish that it is prostate cancer.  The only prostate disability presumed to be due to herbicide exposure is prostate cancer.  

What the Veteran is essentially doing is drawing his own medical conclusions as to what the evidence shows, and he is now asking the Board to draw the same conclusions to award service connection.  Neither the Veteran nor the Board is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Based upon the evidence before it, the Board can only speculate that herbicide exposure played a role in the development of the heart disease or Parkinson's disease.  Service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to herbicide agents during service in Puerto Rico in either 1968 or 1969.  The Veteran is not competent to state that he was exposed to Agent Orange during service.  With respect to in-service herbicide exposure, the Board has placed greater probative value on the service personnel records that document service in the United States and Puerto Rico during the Vietnam Conflict, and do not indicate exposure to herbicides.  Service personal records also do not reflect service in the Republic of Vietnam during the period when herbicides were being applied, and the Veteran has not contended otherwise.  

Further, the Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, however, the Board finds that there is no competent evidence of actual exposure to Agent Orange or other presumptive herbicides while he was physically at Ramey Air Force Base.  As noted, all documentation and evidence of record establish that Agent Orange or any other tactical herbicide was never used in the confines of Ramey Air Force Base.  The Veteran's duties may have included moving drums of chemicals on and off planes, but there is no evidence these drums contained herbicides.  As to the spraying he observed on the base, the Veteran does not assert that he sprayed herbicides or that he was in direct contact with herbicides.  In any event, the evidence establishes that this spraying did not involve tactical herbicides such as Agent Orange, but involved the same commercial herbicides that are used today.  The Board also acknowledges the Veteran's reports that he was assigned to chauffer VIPs from the Mayaguez civilian airport to the base, and thus a general contention that he was exposed to herbicides while stationed in Puerto Rico.  The evidence, however, does not establish that Agent Orange or similar herbicides were used at the Mayaguez civilian airport.  

Thus, while there may have been some herbicide usage in various locations in Puerto Rico, it does not establish herbicide use at the Ramey Air Force Base, specifically, the Veteran's assigned duty station, the base gym, any other duty station such as the flight line or the hangers, or any other place involving the Veteran.  The Board takes judicial notice that Ramey Air Force Base and Mayaguez are not the same geographic location.  In a similar manner, the Board notes that Mayaguez is a metropolitan or geographical area in Puerto Rico and there is nothing to indicate any herbicide testing or use in Las Mesas Cerros is in or near the civilian airport.  Monzingo v. Shinseki, 22 Vet. App. 97, 103 (2012) (Judicial notice may be appropriate for facts that are "of universal notoriety that are not subject to reasonable dispute.")

The Board also acknowledges that the Veteran's wife recalls that Dr. T. S. told her and the Veteran that his disabilities must have resulted from Agent Orange exposure.  The Board notes, however, that Dr. T. S. only recorded the Veteran's history that he had been exposed to herbicides in service.  He did not express an opinion in his Agent Orange examination report that the coronary artery disease or Parkinson's disease resulted from Agent Orange exposure.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, does not constitute competent medical history.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Nothing in the record suggests that Dr. T. S. had filtered, enhanced, or added medical-evidentiary value to the Veteran's lay history.  Furthermore, the wife's testimony is hearsay medical evidence.  Hearsay medical evidence, as transmitted by a lay person, is not competent evidence because the connection between what a physician said and the layperson's account of what the physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  Finally, to the extent she accurately recalled the conversation, the opinion is based upon exposure to herbicides, which has not been established.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).      

For these reasons, the Board finds that that the Veteran was not exposed to herbicides, including Agent Orange, during service in Puerto Rico; therefore, exposure to herbicide agents is not presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The Veteran has not advanced and the evidence of record does not show any other in-service event related to his current Parkinson's disease and coronary artery disease.  As noted above, the Veteran's service treatment records are silent for symptoms, diagnoses or treatment related to either disorder, and they were not diagnosed until many years after separation from service.  As the weight of the competent and credible evidence does not show the Veteran was exposed to herbicides during service, or that his current Parkinson's disease or coronary artery disease were otherwise incurred in service, the second element of his service connection claim is not met on a direct basis.

Accordingly, the weight of the medical evidence is against an association or link between the current Parkinson's disease and/or coronary artery disease and service, and the claims must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


